Citation Nr: 1631502	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  08-19 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served in the Army National Guard with confirmed periods of active duty for training (ACDUTRA) from August 2, 1982, to August 18, 1982, and again from September 1984 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The case was previously before the Board in November 2011 and June 2013, when it was remanded for additional development.

In July 2014, the Board denied the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a March 2016 Memorandum Decision, the Court vacated the Board's July 2014 decision and remanded the claim for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Memorandum Decision the Court reported that the appellant argued that the October 2013 medical opinion relied upon by the Board in its July 2014 decision was inadequate because it did not discuss the appellant's lay statements.  The Court found that the Board failed to consider the appellant's lay statements including his assertion that, during service, he heard a loud "pop" in his back that subsequently caused "years of problems I've had since [then] until the present time," including problems causing him to use a wheelchair.  The Court determined that the Board did not address the appellant's statements or explain whether or not they were credible.  The Court stated that should the Board finds on remand that the appellant's lay statements lack credibility, the Board need not address whether the medical examination is adequate for failure to address the discredited testimony.  However, if the Board finds the statements credible, the Board should provide another medical examination or explain why another medical examination is not necessary.  

As the Court has determined that the examiner in October 2013 did not adequately consider the appellant's lay statements in rendering an opinion, the Board finds that the examination is inadequate.  Therefore, the appellant must be afforded another VA medical examination regarding the etiology of his back disability.  

On remand, the appellant must be contacted and asked to identify any additional treatment records not already associated with the claims file.  Then, after obtaining any necessary authorization, obtain and associate with the claims file properly identified additional treatment records regarding the appellant.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that he identify any additional treatment records not already associated with the claims file.  Then, after obtaining any necessary authorization, obtain and associate with the claims file properly identified additional treatment records regarding the appellant.

2.  Thereafter, the appellant must be afforded another opportunity to attend a VA examination related to this claim.  In this case, the appellant must be afforded a VA examination to determine the nature and etiology of any low back disorder found.  All tests or studies necessary to make this determination must be ordered.  The claims file must be made available to the examiner.  The examiner is requested to provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder is related to either of the Veteran's periods of ACDUTRA (August 2, 1982, to August 18, 1982, and September 1984 to November 1984).  The examiner is specifically requested to consider and discuss the Veteran's statements that he heard a "pop" in his low back while doing sit-ups for basic training in 1982 and that he subsequently had years of problems (including problems that led to the use of a wheelchair) until the present time.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

3.  Then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

